





Exhibit 10.5







November 7, 2006




Via Overnight Courier and E-Mail




Independent Producers of America Agency

Attn: Mr. Peter Nauert

777 Main Street, Suite 3100

Fort Worth, Texas 76102




Re: Binding Letter Agreement




Dear Peter:

This letter (including the attached Annex A hereto, this “Letter Agreement”)
sets forth the binding agreement by and among Independence American Insurance
Company, a Delaware corporation (“IAIC”), Insurers Administrative Corporation,
an Arizona corporation (“IAC”), and Peter W. Nauert, d.b.a. Independent
Producers Agency, Inc., a Delaware corporation (“IPA”), with respect to a
business relationship (the “Relationship”) in which IPA (along with its agents
and representatives) will market and sell certain insurance products to be
underwritten by IAIC and administered by IAC, the major business terms of which
are set forth on Annex A hereto.

1.

Definitive Documents and Timing

The parties hereto hereby agree to negotiate in good faith and execute such
definitive documents (the “Definitive Documents”) incorporating the terms set
forth on Annex A hereto as are customary within the insurance industry in
connection with business relationships of similar scope and substance to the
Relationship.  The parties hereto hereby agree to use their commercially
reasonable best efforts to execute the Definitive Documents as soon as possible.

2.

Default Agreement

This Letter Agreement constitutes a legally binding and enforceable agreement
between the parties hereto with respect to the provisions hereof.  In the event
that the parties hereto fail to execute the Definitive Documents, and for so
long as such Definitive Documents have not been executed, the terms of this
Letter Agreement shall be deemed to be the definitive agreements among the
parties hereto with respect to the Relationship.

3.

General

The laws of the State of Delaware (without giving effect to its conflict of laws
principles) will govern all matters arising out of or relating to this Letter
Agreement and the transactions it contemplates, including, without limitation,
its interpretation, construction, performance and enforcement.  If any provision
of this Letter Agreement is determined to be invalid, illegal or unenforceable,
the remaining provisions of this Letter Agreement shall remain in full force and
effect, so long as the essential terms and conditions of this Letter Agreement
for each party hereto remain valid, binding and enforceable.  This Letter
Agreement constitutes the final and entire agreement among the parties hereto
with respect to the matters stated herein.  The parties hereto may amend this
Letter Agreement only by a written agreement of all the parties hereto that
identifies itself as an amendment to this Letter Agreement.  The parties hereto
may execute this Letter Agreement in multiple counterparts, each of which
constitutes an original, and all of which, collectively, constitute only one
agreement.

[Signature page follows]





1










THE PARTIES HERETO, INTENDING TO BE LEGALLY BOUND, have executed this Letter
Agreement as of the date first set forth above.




Independence American Insurance Company,

a Delaware corporation










By:

/s/ Scott M. Wood

Name:

Mr. Scott M. Wood

Title:

Senior Vice President

Independent Producers Agency, Inc.

a Delaware corporation













By:

/s/ Peter Nauert

Name:

Mr. Peter Nauert, individually




485 Madison Avenue, 14th Floor

New York, New York 10022

Attn: General Counsel

Telephone No.: (212) 355-4141

Facsimile No.:  (212) 754-3346




777 Main Street, Suite 3100

Fort Worth, Texas 76102

Attn: Mr. Peter Nauert

Telephone No.:  817-820-2100

Facsimile No.:   817-820-2110

Insurers Administrative Corporation,

an Arizona corporation







By:

/s/ Scott M. Wood

Name:

Scott M. Wood

Title:

President

 




2101 West Peoria Avenue, Suite 100

Phoenix, Arizona  85029

Attn: General Counsel

Telephone No.: (602) 906-6221

Facsimile No.:  (602) 906-6377

 











2










Annex A

Relationship Terms

Unless otherwise expressly provided, capitalized terms in this Annex A have the
meanings given them in the Letter Agreement to which this Annex A is attached.

1.

Relationship.  IPA will market medical insurance products to individuals who are
members of the American Small Businesses Association (ASBA).  IPA will use its
best efforts to cause ASBA to enter into an endorsement and dues collection
agreement with IAIC on such terms and conditions as reasonably satisfactory to
IAC and IAIC (the “Collection Agreement”).  IAIC will underwrite all new
policies and certificates arising in connection therewith, and IAC will provide
all administrative services arising in connection therewith.

2.

2007 Roll-Out.  The states in which IPA initially will market such products
include: WV, PA, MI, OH, IN, MO, WI, IA, NE, KS and IL (collectively, the
“Covered States”).

3.

Approval of Materials.  IAIC will pre-approve any and all marketing materials
(including but not limited to brochures, agent scripts and any other materials,
electronic or written) and agent training materials, in each case, proposed to
be used by IPA in connection with the Relationship.

4.

Health Coverage and Association Commission Advances.  Provided that the
Collection Agreement has been entered into:

IAC will advance to IPA’s agents and to IPA’s managers up to 9 months’ worth of
commissions on submitted (pre-screened, with a mutually agreeable pre-screening
guideline) business, comprising both the insurance premiums charged by IAIC and
the association fees charged by ASBA, at the same commission percentage and
advance percentage, provided: (i) such advances will accrue interest at the rate
of 12% annual, compounding, calculated monthly; (ii) the loan agreement executed
in connection with each such advance includes IAC and IAIC as third-party
beneficiaries with rights of enforcement against the respective borrower and
otherwise includes terms reasonably acceptable to IAC and IAIC; (iii) IAC
retains the right to discontinue making advances to any agent or manager; (iii)
IPA and Mr. Peter Nauert (personally) will, jointly and severally, guarantee the
repayment of all such advances and any interest accrued thereto; (iv) an escrow
mechanism (at least partially) protecting IAC and IAIC from default risk in
connection with such advances shall have been agreed to among the parties
hereto.

5.

Earnings Adjustments  

(i)

Determine the combined ratio for each risk attaching calendar year (contract
year).  Risks attach on their respective anniversary dates.

(ii)

Determine the adjusted target combined ratio, using .95 for all first-year
premiums and .92 for all premiums earned in the second year or later.  This
target will be .95 for the first year since no premium will be second year; it
will be a weighted average of .95 and .92 for the second contract year.

(iii)

A 100% two-way slide around the adjusted target combined ratio, capped at 2%
each way, guaranteed by both IPA and Peter Nauert (personally).

6.

Electronic Processing of New Business.  The program will include electronic
processing of new business.





3







7.

Expenses and Fees by Duration Years – Health Insurance business only.  Expenses
and fees (by duration year) will be as follows:

 

Year 1

Year 2

Year 3 and later

 

Commissions

35.0%

15.0%

10.0%

 

Admin

7.0%

6.0%

6.0%

 

Carrier

2.5%

2.5%

2.5%

 

Tax

2.5%

2.5%

2.5%

 

Actuarial

1.0%

1.0%

1.0%

 

    Sub-Total

48.0%

27.0%

22.0%

 

Target Loss Ratio

47.0%

65.0%

70.0%

 

Target IAIC/IPA Profit

5.0%

8.0%

8.0%

 

 

 

 

 

 

Admin Fee:

Bank Draft

$22.00*

 

 

 

Credit Card

$25.00*

 

 

 

Direct Bill

$28.00*

 

 

 

 

 

 

 

Provider Access Fee:

$8.00

 

 

 

Enrollment Fee:

$95.00**

 

 

 

 

 

 

 

 

Renewals rate increases are not commissionable (For IPA agents, smoker loads,
and sub-standard rate loads are also not commissionable)

 

 

* $10.00 remitted to IPA.

** $55.00 remitted to IPA.

IPA will provide to IAC the ASBA fee schedule, which will set forth the gross
amount to be charged to the applicant, together with the amounts to be paid by
IAC, on behalf of IPA, to ASBA, IAC, other benefit providers and IPA agents.
 The balance will be remitted to IPA.

8.

Due Diligence.  IAC’s and IAIC’s representatives will continue their reasonable
due diligence review in connection with the Relationship, including, without
limitation, with respect to the following matters: agent training, market
conduct protocols, procedures and the nature of the Association.  

9.

IPA Compensation.  IAIC will pay to IPA such percentage of gross commissionable
premiums in each duration year as set forth in the above table (in Section 7),
less any commission amounts payable to agents.  Gross commissionable premiums
for this paragraph include smoker loads and sub-standard rate increases.
 Renewal rate increases are not included in gross commissionable premiums.

Additionally, IAC will pay to IPA the applicable portion of the ASBA fees
collected by IAC on behalf of IPA.

10.

IAC Compensation.  In addition to the administrative fees listed above, IAC
shall receive $1.00 per certificate per month in consideration of IAC performing
dues billing and collection, commission processing, and advancing on the
association dues.

11.

Mutual Exclusivity.  During the Exclusivity Period (as defined below in this
Section 11), IAIC will not underwrite individual, major medical policies on IAIC
paper with another agency utilizing primarily captive agents and leads and
advances to generate business in the Covered States.  In addition, during the
Exclusivity Period, IPA will not use a carrier other than IAIC (or its approved
affiliate) to underwrite business generated utilizing leads in advance in the
Covered States.  (IAIC and IAC shall, upon request of IPA, engage in reasonable,
good-faith negotiations with IPA with respect to expanding the list of Covered
States.)

For the purposes of this Section 11, “Exclusivity Period” means the period
determined as follows:





(i)

beginning on the date of the first sale under the program contemplated in this
Letter Agreement through 5/31/08; and

(ii)

if, on 5/31/08, IAIC determines in good faith that IPA generated under such
program at least $10 million in annualized new premiums during the calendar year
ending 3/31/08, through 5/31/09; and

(iii)

if, on 5/31/09, IAIC determines in good faith that IPA generated under such
program at least $15 million in annualized new premiums during the calendar year
ending 3/31/09, through 5/31/10; and

(iv)

thereafter, as the parties hereto may agree, provided that the parties hereto
will enter into good-faith negotiations with respect to extending the
Exclusivity Period, at least 60 days in advance of 5/31/10.

12.

Stock Program.  The parties hereto will use reasonable best efforts to agree
upon a program whereby certain agents will have the opportunity to earn bonuses
in the form of stock of American Independence Corp., a Delaware corporation and
the parent of IAIC, subject to customary terms and conditions of such a program,
including, without limitation, a cap on both (i) the number of such shares any
agent may earn during a specified period and (ii) the aggregate number of such
shares available under such program.









